Citation Nr: 1222946	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected temporomandibular articulation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1980 and from August 1980 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The January 2007 rating decision, in part, denied service connection for arthritis of the neck.  The March 2008 rating decision, in part, denied service connection for arthritis of the neck, to include as secondary to service-connected temporomandibular articulation.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

An arthritis of the neck disability was not shown in service or within one year of service, and any current cervical spine disability is unrelated to service or a disease or injury of service origin, including service-connected temporomandibular articulation.  


CONCLUSION OF LAW

An arthritis of the neck disability was not incurred in or aggravated by service and is not proximately due to or a result of a service-connected disability, including temporomandibular articulation disability.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a November 2006 letter prior to the date of the issuance of the appealed November 2007 and March 2008 rating decisions.  The November 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, service treatment records and the Veteran's July 2000 and September 2008 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he incurred his neck disability during active service.  Specifically, he claims that his current degenerative disc disease of the cervical spine was related to his military service as he had multiple complaints in service related to his neck.  He has contended alternatively that his service-connected temporomandibular articulation contributed to or caused his current neck disability.

The Veteran's service treatment records demonstrate that the Veteran presented with complaints of neck pain on multiple occasions.  In February 1991, he presented with pain his neck that had been ongoing for the past 4 months.  The diagnosis was neck pain that was associated with muscle pain with an unknown etiology.

In April 1991, he presented with a 4 month history of neck pain.  His range of motion in the neck was full but he stated that he felt "popping and grinding".  The diagnosis was "possible cervical spine degenerative joint disease".  X-rays of the cervical spine in April 1991 were negative.

In July 1992, the Veteran presented again with complaints of neck pain which began 18 months ago.  The pain radiated into his shoulders.  The provisional diagnosis was questionable degenerative joint disease of the cervical spine.

On the Veteran's January 1999 retirement physical, he noted that his neck muscles were tight and painful.  On examination however, his spine was clinically evaluated as normal.

The Veteran underwent a VA examination in July 2000.  The Veteran reported that his neck was sore from constant tension.  The examiner noted that the Veteran had a malocclusion operation in 1976 and the Veteran's neck symptoms began in 1983 or 1984.  It was noted that the Veteran had not had any surgery on his neck and did experience a cervical spine injury.  The examiner noted that the Veteran claimed that he had muscle spasms of the cervical spine with an unknown etiology.  The examiner ordered x-rays.

X-rays of the cervical spine in July 2000 revealed no bony abnormalities of the cervical spine.

In March 2006, the Veteran presented with neck pain. 

An April 2006 VA x-ray report demonstrated that there was loss of disc height at C5-6.  The diagnosis was degenerative joint disease of the spine.

In a July 2008 VA treatment note, a physician noted that the Veteran had cervical spine degenerative disease as evidenced by the CT in April 2006.  The physician indicated the Veteran had some symptoms that "are felt referable to this, and inasmuch as he presented on more than one occasion as recorded in active duty records with similar symptoms, he is felt more likely than not to have had some degree of such present in the early stages at that time, though not radiographically evident on plain x-ray".

The Veteran underwent a VA examination in September 2008.  The Veteran reported a gradual onset of neck pain, grinding and popping of his neck while in service.  He denied any specific neck injury and was treated conservatively with Motrin in service.  He was never placed on light duty and he had not received any treatment for his neck since his discharge.  He noted that he was diagnosed with class III malocclusion in the service and had temporomandibular joint surgery in 1976.  He had no neck problems prior to his military service.  The examiner noted the February 1991 in-service complaints of neck pain that began 4 months earlier.  The x-rays were negative and specifically demonstrated no degenerative joint disease.  The examiner noted that the diagnosis given was neck and associated muscular pain of unknown etiology.  The examiner noted again that in April 1991, another clinic note referenced full range of motion of the neck with "popping and grinding".  The impression given was "possible" degenerative joint disease but the examiner noted that x-rays were normal.  An April 2006 CT of the cervical spine demonstrated a small posterior osteophytic ridge at the C5-6 disk space.  There was also a small parasagittal left disk bulge at C5-6.  Vacuum joint phenomenon was seen in the uncovertable joint on the left side of C4.  The diagnosis was degenerative joint disease and degenerative disk disease of the cervical spine.  The examiner opined that the Veteran's current diagnosis of degenerative disc disease and degenerative joint disease of the cervical spine were less likely than not caused by or a result of the cervical spine condition diagnosed in the military.  The examiner noted that the only diagnosis given at the time was neck pain of uncertain etiology.  Though degenerative joint disease was mentioned as a possibility, x-rays were negative on two occasions.  There was no specific neck injury, and there was no objective evidence for degenerative joint or degenerative disk disease of the cervical spine in the service.  Furthermore, there had been no treatment for a cervical spine condition since discharge.  The examiner also opined that it was less likely than not that the Veteran's current degenerative joint and degenerative disk disease of the cervical spine were secondary to his service-connected temporomandibular articulation condition.  The anatomic relation between the temporomandibular joints and the cervical spine was simply not close enough to warrant a consideration of temporomandiular dysfunction as an etiology for degeneration of the cervical spine.  Additionally, the condition was surgically corrected in 1976 and the Veteran did not present for evaluation of neck pain until 1991, 15 years later.  The Veteran also stated that he did not have further temporomandiluar problems since the corrective surgery in 1976.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability to include as secondary to a service-connected temporomandibular articulation disability is not warranted.

While the Veteran contends that his cervical spine disability was caused by his service, or his service-connected temporomandibular articulation disability, the claim must still fail as the most probative medical evidence shows that the Veteran's cervical spine disability is not related to service, to include as secondary to his temporomandibular articulation disability.  

The Board initially notes that the April 2006 diagnosis of degenerative joint disease of the cervical spine is the first evidence of arthritis.  While on two occasions in service, the Veteran's neck complaints were diagnosed as "possible" and "questionable" degenerative joint disease, in-service x-rays were negative for degenerative disc disease or degenerative joint disease of the cervical spine.  Additionally, the Veteran's spine was clinically evaluated on normal at his January 1999 retirement examination and x-rays were also negative at his VA examination in July 2000.

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  There are no X-ray examinations in this case which demonstrated osteoarthritis prior to the April 2006 x-rays.

Thus there has been no showing that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the Veteran's service treatment records demonstrate that he presented with complaints of neck pain on multiple occasions.  Although there is no evidence of a head or neck injury in service, he reported neck pain which began in service.  These complaints however appeared to be acute as the treatment records were negative for any diagnoses of any chronic cervical spine disorders and his January 1999 separation examination was also negative for diagnoses related to a cervical spine condition.  While the Veteran was noted as having neck pain, mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As noted above, he was also not diagnosed with a cervical spine disorder until over six years after service in April 2006 and the September 2008 VA examiner noted that there had been no treatment for a cervical spine condition since discharge.  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Regarding a relationship of the cervical spine disability on a direct basis, there are conflicting opinions as to whether the Veteran's cervical spine disability is related to his active service.  

As noted above, the July 2008 VA physician noted that the Veteran had presented on more than one occasion as recorded in active duty records with similar neck symptoms and that it was more likely than not that he had some degree of degenerative disc disease in the cervical spine present in the early stages at that time of his service, "though not radiographically evident on plain x-ray".

Conversely, the September 2009 VA examiner determined that it was less likely than not that the Veteran's cervical spine disability was caused by or a result of the cervical spine condition diagnosed in the military as he noted that the only diagnosis given at the time was neck pain of uncertain etiology and there was no specific neck injury or objective evidence for degenerative joint or degenerative disk disease of the cervical spine in the service.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the September 2008 VA examiner's opinion to be the most probative.  Regarding the July 2008 VA physician's opinion that the Veteran's current degenerative joint disease of the cervical spine symptoms "felt referable" to his in-service neck complaints, the physician noted that the symptoms "felt referable" to his current degenerative joint disease, but he did not provide rationale as why there was no radiographic evidence of osteoarthritis in the in-service and July 2000 x-ray reports.  Additionally, there was no discussion of the July 2000 general VA examination which demonstrated no evidence of bony abnormalities of the cervical spine.

In contrast, the September 2008 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, concluding that the Veteran's claimed neck disability was not the result of military service.  Significantly, the examiner addressed the in-service complaints of neck pain, the lack of a specific neck injury or objective evidence for degenerative joint or degenerative disk disease of the cervical spine in the service despite 2 separate x-rays and the fact that the Veteran did not receive treatment for a cervical spine condition since discharge.

For these reasons the Board finds the September 2008 VA examiner's assessment to clearly be the most probative.  

Regarding service connection on a secondary basis, the only opinion addressing the etiology of the Veteran's cervical spine disability as secondary to his service-connected temporomandibular articulation disability weighs against the claim.  The September 2008 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's cervical spine disability was not related to his right service-connected temporomandibular articulation.  The examiner noted that based on the Veteran's record, it was less likely than not that the Veteran's current degenerative joint and degenerative disk disease of the cervical spine were secondary to his service-connected temporomandibular articulation condition.  The anatomic relation between the temporomandibular joints and the cervical spine was simply not close enough to warrant a consideration of temporomandiular dysfunction as an etiology for degeneration of the cervical spine.  Additionally, the examiner noted that the Veteran did not present for evaluation of neck pain until 1991, 15 years after his corrective surgery in 1976 for temporomandibular articulation.  

This opinion constitutes the only opinion to address the relationship between the Veteran's current cervical spine disability and the service-connected temporomandibular articulation disability, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a cervical spine disability and his service-connected temporomandibular articulation disability.

As there is no competent opinion linking the current disability to his service-connected temporomandibular articulation disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for a cervical spine disability on a secondary basis.

The Board has also considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his neck arthritis is the result of military service, to include as secondary to service-connected temporomandibular articulation.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

Given that the most probative competent opinion is against a finding of a relationship between arthritis of the neck and service, to include as secondary to service-connected temporomandibular articulation, the Board finds that the preponderance of the competent evidence is against the claim and thus concludes that service connection is not warranted.


ORDER


Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected temporomandibular articulation is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


